Citation Nr: 1411831	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-40 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back condition, to include low back pain.

2.  Entitlement to service connection for a low back condition, to include low back pain.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected Irritable Bowel Syndrome (IBS). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1993 to January 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and Indianapolis, Indiana.

In November 2010, the Veteran provided testimony at a hearing before a Hearing Officer at the RO in Indianapolis, Indiana. A transcript of the hearing is of record.

The issues of entitlement to service connection for a low back condition, to include low back pain, and for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1997 rating decision, the RO denied a service connection claim for low back pain, based on the absence of evidence of treatment in service and of a current condition; the Veteran did not perfect an appeal of that decision within one year of being notified and the decision became final.

2.  Evidence received since the December 1997 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back condition, to include low back pain.


CONCLUSIONS OF LAW

1.  The December 1997 rating decision, which denied the Veteran's claim of entitlement to service connection for low back pain, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back condition, to include low back pain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board is finding sufficient evidence to reopen the Veteran's claim for entitlement to service connection for a low back condition, to include low back pain.  Accordingly, assuming, without deciding, that any error was committed regarding the duties to notify and assist, such error was harmless and will not be discussed.

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The Veteran's claim for entitlement to service connection for low back pain was previously denied in a December 1997 rating decision, based on the absence of evidence of treatment in service or of a current condition.  The December 1997 rating decision became final because the Veteran did not submit a notice of disagreement or new and material evidence within one year of the date on which it was issued.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The Veteran filed a claim to reopen in November 2008.  An April 2009 rating decision denied reopening the claim, but the Veteran's claim was subsequently reopened in a September 2010 Statement of the Case (SOC).  Regardless of whether the RO reopened the Veteran's claim, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

The evidence added to the record since the last final denial includes, in part, the Veteran's report of back pain in his November 1996 separation examination and a diagnosis of degenerative joint disease of the lumbar spine in a December 2009 VA examination.  The Board finds that this is new and material evidence because it is evidence-not submitted previously-of symptoms in service and a current diagnosis, which raises the possibility that this condition could be related to the Veteran's service.  Therefore, this evidence relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim for service connection for a low back condition, to include low back pain, will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2013).


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a back condition has been received; the appeal is granted to this extent.


REMAND

Further development is required prior to adjudicating the Veteran's claims.




Low Back Condition

The Veteran asserts he has a low back condition of service origin, and claims service connection is warranted.  In a December 2009 VA examination, he was diagnosed with degenerative joint disease of the lumbar spine.

The Veteran submitted a November 2010 letter from a private physician which includes, in relevant part, an opinion that the Veteran's service-connected IBS "when it is flared-up, also causes back pain . . . ."  The Appellant's Brief also references this opinion in support of the Veteran's service connection claim for a low back condition, and the Board thus interprets it as an argument that the Veteran is entitled to service connection for a low back condition, to include as secondary to his service-connected IBS.

Nonetheless, the Board finds that the opinion in the November 2010 private physician's letter has very limited probative value.  Although the opinion expressed a link between the Veteran's IBS and his back pain, the private physician did not provide any rationale or scientific basis for her conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning and an opinion that contains only data and conclusions is not entitled to any weight).  In reaching this decision, the Board has considered Savage v. Shinseki, 24 Vet. App. 259 (2011), in which the Court of Appeals for Veterans Claims (Court) held that in certain circumstances VA has an obligation to seek clarification of a private medical examination report.  The Board finds that the circumstances in this case are not of the type requiring a remand for clarification because the Court in Savage specifically noted that its holding was "limited to those instances in which the missing information is relevant, factual, and objective-that is, not a matter of opinion-and where the missing evidence bears greatly on the probative value of the private examination report."  Id. at 270.  In this case, there is no objective or factual deficiency in the November 2010 private physician's letter.  Instead, the letter simply fails to include any rationale for the opinions expressed therein.  Consequently, a remand for clarification is unnecessary.

As mentioned above, the Veteran underwent a VA examination in December 2009 to evaluate his claimed low back condition; he was diagnosed with degenerative joint disease of the lumbar spine.  

Service treatment records do not reflect an injury, diagnosis, or treatment for a back condition in service.  And, in the November 2010 hearing, the Veteran denied any trauma to his spine in service.  In a November 1996 separation examination, the Veteran reported suffering from occasional back pain. 

The December 2009 VA examiner opined that the Veteran's degenerative joint disease of the lumbar spine was at least as likely as not related to service because "the Veteran's back injury is well documented in [Service Medical Records]."  The Board notes that the basis for this rationale is inconsistent with its review of the Veteran's service treatment records as well as the Veteran's own reports; therefore, the Board affords this opinion very little probative value.

Based on the lack of treatment or injury records in the service treatment records to corroborate the December 2009 opinion, an addendum opinion was obtained in September 2010 to clarify this issue; it states that "the Veteran's low back degenerative changes cannot be definitively linked to his history of some intermittent low back pain while in service," without resorting to speculation, based on alternative potential etiologies.

The Board acknowledges that the September 2010 VA examiner's opinion purportedly seeks to further a finding that the Veteran's condition may not be related to service.  However, VA regulations do not require that there be a "definitive" or definite link between a veteran's condition and service; the applicable standard is whether it is at least as likely as not that a condition is related to service.  Thus, the Board finds that the September 2010 addendum opinion is inadequate and the VA examiner must further an opinion that reflects the foregoing standard.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claims file should be returned to the September 2010 VA examiner, if available, in order to obtain an addendum opinion regarding whether the Veteran's degenerative joint disease of the lumbar spine is at least as likely as not related to service.  In addition, the Board finds it would be beneficial to obtain an opinion-with sufficient rationale-on whether the Veteran's low back condition, to include low back pain, it is at least as likely as not related to the Veteran's service-connected IBS.  

GERD

The Veteran asserts he has GERD which is related to his service-connected IBS, and claims service connection is warranted.

The November 2010 letter from a private physician also conclusively states that the Veteran's service-connected IBS causes esophageal reflux (GERD).  For the reasons stated above, this opinion has very limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In December 2009, the Veteran underwent a VA examination to evaluate his claimed GERD condition.  The VA examiner provided a diagnosis of GERD, and provided a negative etiology opinion but addressing only whether the Veteran's GERD was related to the medications he takes to treat his IBS; the December 2009 VA examination lacks an opinion on whether the Veteran's GERD is related to service or to the Veteran's service-connected IBS itself.  Regardless of the Veteran's contentions in respect to his present claims, VA must also consider service connection on any applicable and pertinent basis.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown by the veteran, by which he can obtain the benefit sought for the same disability).  Consequently, an addendum opinion is required to clarify whether the Veteran's GERD is related to service or to his service-connected IBS.

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the examiner who provided the September 2010 VA addendum opinion for review and a supplemental addendum, or to a qualified medical professional if the examiner is unavailable. 

If the examiner determines that another examination is necessary, one should be scheduled.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

The examiner is requested to specifically address the following:

(a) Whether it is at least as likely as not (50 percent or greater possibility) that any diagnosed back condition is related to service (to include the complaint of back pain noted in service in November 1996).  

(b) Whether it is at least as likely as not (50 percent or greater possibility) that any diagnosed back condition is proximately due to, the result of, or aggravated by the Veteran's service-connected IBS.  

2.  Return the Veteran's claims file to the examiner who provided the December 2009 VA examination on the Veteran's GERD for review and a supplemental addendum, or to a qualified medical professional if the examiner is unavailable. 

If the examiner determines that another examination is necessary, one should be scheduled.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

The examiner is requested to specifically address the following:

(a) Whether it is at least as likely as not (50 percent or greater possibility) that any diagnosed GERD condition is related to service.  

(a) Whether it is at least as likely as not (50 percent or greater possibility) that any diagnosed GERD condition is proximately due to, the result of, or aggravated by the Veteran's service-connected IBS.  

3.  A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Upon completion of the above, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.
	
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


